 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDELECTRO METALLURGICAL COMPANY, A DIVISION OF UNION CARBIDE ANDCARBON CORPORATION 1andINTERNATIONAL UNION OF OPERATINGENGINEERS, A. F. L., PETITIONER.Case No. 9-RC-1153.November30, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Lloyd R. Fraker,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Employer is constructing an electrometallurgical plant atMarietta, Ohio, for the production of ferro alloys.The Petitionerand the Intervenors, United Gas, Coke and Chemical Workers ofAmerica, CIO, herein called the Gas Workers, and InternationalBrotherhood of Electrical Workers, AFL, herein called the IBEW,contend generally that a separate unit of power steam departmentemployees is appropriate.The Employer, however, contends thatonly a plant-wide unit is appropriate and that, in any event, a sepa-rate unit of the power steam department should not be established atthis time because of anticipated expansion of that department.Although the Employer's production facilities were not yet com-pleted at the time of the hearing, the power steam department was inoperation and was producing electricity, steam, and compressed air.This department was furnishing electricity to another division of theEmployer located in the vicinity, and it will also pump and treatwater for use in the Employer's manufacturing process when the pro-duction facilities are completed.The power steam department islocated in a separate building, and the employees in this department1 The name of the Employerappears as amendedat thehearing.97 NLRB No. 38. ELECTRO METALLURGICAL COMPANY231are under separate supervision.The Board has repeatedly foundemployees such as those sought herein to be distinct functional groupswhich may constitute separate appropriate units 2The Petitioner and the IBEW contend that all the power steamdepartment employees constitute an appropriate unit,whereas theGas Workers would confine the unit to all hourly rated employees inthe power steam department, excluding the salaried employees .3 Thehourly rated employees are classified as firemen, assistant firemen, pitequipment operators,oilers,turbine oilers,mechanics,coal equipmentoperators,and relief men.The parties are in substantial agreementwith respect to the salaried supervisory personnel.In general accord-ance with their agreement and upon the basis of the entire record, weshall exclude from the proposed unit as supervisors within the mean-ing ofthe Actthe chief meter technician,the supervisor of controls,the supervisor of maintenance,the supervisor of operations,the elec-tricalmaintenance foreman, the shop foreman,control room opera-tors,'and turbine engineers.5The parties are in general agreementthata group of student engi-neers now being trained by the Employer should be excluded as pro-fessional employees.All the parties,with the exception of the IBEW,would exclude a water analyst as a professional or technical employee.This employee,who has a college degree,analyzes and controls thehardness or softness of the water used in the power steam department.He is responsible for reports to the State of Ohio respecting sewageand waste disposal,and he is required to have a working knowledgeof the chemistry involved in this work.We shall therefore excludehim as well as the student engineers from the unit.-The Petitioner and the IBEW would include in the unit meter tech-nicians 6 and assistant control room operators, whereas the Employerand the Gas Workers would exclude these employees as technical em-ployees.The meter technicians work in the power steam buildingunder the immediate supervision of the chief meter technician. Theirduties include the testing, maintenance,and repair of the meters inthe power steam department.The assistant control room operatorswork on a panel of instruments in the power steam department whichcontrol the transmission of power from the power steam departmentSee,P. g, American Smeltingand ReflningCompany,86NLRB 1172.IThis contention of the Gas Workers Is without meritas the Board has frequently heldthat the method of paymentis not determinative of the s"ope of an appropriate bargainingunit.See. e9,Gunnison Homes,Inc, 72NLRB 740.4The IBEWwould includethe controlroom operators in the unit.However, the recordshows that these individualspossess supervisory authoritywithin the meaningof the Act.5TheIBEWtook no position with respect to the unit placementof theturbine engineers.The record shows thatthey possesssupervisory authority.6 Sometimesreferred to in the recordas instrument repairmen. 232DECISIONSOF NATIONALLABOR RELATIONS BOARDto other operations in the Employer's plantwhich utilize that power..The record shows that the meter technicians and theassistantcontrolroom operatorsshare commonsupervision with the employees sought,and that the functions they perform are closely integrated with theproduction of power by the Employer's power steam department.Weshall therefore include them in the unit 7-The Petitioner and the IBEW took no positionregardingthe unit.placement of a clerkand astenographer who work in the power steam-department.The Gas Workers, however, would-exclude themas officeand clerical employees.These employees apparently work directlyunder the supervision of the superintendent of the power steam de-partment.We therefore believe that they are plant clericals with asufficiently close community of interest with the employees in the unithereinafter found appropriate to function as a part of that unit.Weshall therefore include them in the unit.We find that all power steam department employees at the Em-ployer'sMarietta, Ohio, plant, including meter technicians, assistantcontrol room operators, clerks and stenographers, but excluding allother employees and supervisors, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.5.At the time of the hearing, there were 34 employees in the powersteam department and 33 employees in the production departments.The Employer expects to employ a total of 400 employees in all de-partments by February 1, 1952.However, no increase in the numberof employees in the power steam department is expected until thesummer of 1952, at which time the Employer expects to double thenumber of employees in this department.The Employer contendsthat the Board should not direct an election until a representative pro-portion of the expected total employment is employed.As the em-ployment complement in the appropriate unit is a substantial andrepresentative segment of the working force which will-eventuallybe employed, we shall, in accord with our usual practice, direct animmediate election.[Text of Direction of Election omitted from publication in thisvolume.]I Cf.Ame,ican Smeltingand Refining Company,86NLRB 1172;Beaunit Mills,Inc., 85NLRB 316.